Title: To James Madison from Gales &amp; Seaton, 26 November 1825
From: Gales &amp; Seaton
To: Madison, James


        
          Honored Sir:
          Washington, Nov. 26. 1825.
        
        The appointment of Mr. King to be Minister to England, and the desire to see his nomination rejected by the Senate, have produced sund[r]y publications in the New York National Advocate, of which we inclose one, inviting your perusal of it.
        We do not know any one living who is so likely to understand this piece of history as yourself. Not knowing how much of it to believe, or whether any part of it, we should be gratified if you could find leisure to inform us what foundation it has. If we avail ourselves of the information for the public use, it will be of course with entire confidence as to the source whence it is derived. We have no wish, we beg leave to add, to injure Mr. King, for whom we have a high personal respect. With the profoundest respect and sincerest wishes for your health & happiness, we are Your faithful servants
        
          Gales & Seaton
        
      